 
 
I 
112th CONGRESS
2d Session
H. R. 5616 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2012 
Ms. Jenkins introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain turn or turned footwear with outer soles of leather and uppers of leather. 
 
 
1.Certain turn or turned footwear with outer soles of leather and uppers of leather
(a)In generalHeading 9902.22.48 of the Harmonized Tariff Schedule of the United States (relating to certain turn or turned footwear with outer soles of leather and uppers of leather) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
